Exhibit 10.2

AMENDMENT NO. 1 TO MASTER AGREEMENT

dated April 1, 2013

among

GENWORTH MI CANADA INC.

and

BROOKFIELD LIFE ASSURANCE COMPANY LIMITED

and

GENWORTH FINANCIAL, INC.

and

GENWORTH FINANCIAL MORTGAGE INSURANCE COMPANY CANADA



--------------------------------------------------------------------------------

 

2.

This Amendment No. 1 to Master Agreement, dated April 1, 2013 (this
“Agreement”), is made by and among Genworth MI Canada Inc. (“Genworth Canada”),
Brookfield Life Assurance Company Limited (“Brookfield”), Genworth Financial,
Inc. (“Old Genworth”), Genworth Financial Mortgage Insurance Company Canada
(“GFMICC”) and, upon signing the counterpart page attached hereto as Schedule A
(the Counterpart Page”) and agreeing to be bound by this Agreement, Sub XLVI,
Inc. (“New Genworth”).

RECITALS

WHEREAS Old Genworth is the indirect beneficial owner of approximately 57.5% of
the issued and outstanding common shares of Genworth Canada and the sole issued
and outstanding special share of Genworth Canada;

AND WHEREAS Genworth Canada, Brookfield, Old Genworth and GFMICC entered into a
Master Agreement dated July 7, 2009 (the “Master Agreement”);

AND WHEREAS Old Genworth will undertake an internal reorganization (the
“Reorganization”), whereby New Genworth, a Delaware corporation, will become the
publicly-traded parent holding company of Old Genworth, Genworth Mortgage
Holdings, Inc. and Genworth Mortgage Holdings, LLC, and each of their respective
direct and indirect subsidiaries and which will change its name to Genworth
Financial, Inc. upon the effectiveness of the Reorganization;

AND WHEREAS New Genworth desires to obtain the benefit of certain of the rights,
interests and benefits held by Old Genworth pursuant to the Master Agreement, as
amended hereby, without diminishing or expanding the rights of Old Genworth
thereunder;

AND WHEREAS Genworth Canada, Brookfield, Old Genworth and GFMICC (the “Existing
Master Agreement Parties”) have agreed to amend the Master Agreement;

AND WHEREAS New Genworth will become a party to this Agreement upon signing the
Counterpart Page;

NOW THEREFORE, as of the date hereof, in consideration of the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto severally
covenant and agree as follows:

 

1. Definitions

Where used in this Agreement, all capitalized terms not otherwise defined shall
have the respective meaning ascribed thereto in the Master Agreement.

 

2. Effect

Provided that New Genworth has signed the Counterpart Page, this Agreement, and
the amendments to the Master Agreement set forth herein, shall become effective
simultaneously with the effectiveness of the Reorganization, without the
requirement of any further act by the parties hereto. Upon the effectiveness of
this Agreement, the parties to the Master Agreement shall be the Existing Master
Agreement Parties and New Genworth.



--------------------------------------------------------------------------------

 

3.

3. Amendments to the Master Agreement

3.1 The Master Agreement is hereby amended, effective in accordance with
Section 2 of this Agreement, by:

 

  (a) deleting the words “Genworth Financial, Inc.” in the ninth and tenth lines
of the definition of “Affiliate” in Section 1.01 of the Master Agreement and
replacing them with the words “New Genworth”;

 

  (b) adding the following definition of “New Genworth” to Section 1.01 of the
Master Agreement:

““New Genworth” means Sub XLVI, Inc., a Delaware corporation that will become
the publicly-traded parent holding company of Genworth Financial, Genworth
Mortgage Holdings, Inc. and Genworth Mortgage Holdings, LLC, and each of their
respective direct and indirect subsidiaries and which will change its name to
Genworth Financial, Inc. upon the effectiveness of the reorganization involving
Genworth Financial.”;

 

  (c) providing that all references to “Genworth Financial” contained in the
Master Agreement shall hereafter continue to refer to Genworth Financial, Inc.
(Old Genworth) and its Affiliates, including, for so long as Old Genworth is a
Subsidiary of New Genworth, New Genworth;

 

  (d) deleting Brookfield’s address for notices, requests, claims, demands and
other communications in Section 8.06 of the Master Agreement and replacing such
address with the following:

“if to Brookfield:

Brookfield Life Assurance Company Limited

c/o Aon Insurance Managers (Bermuda) Ltd.

Aon House

30 Woodbourne Avenue

Pembroke, HM JX Bermuda

Attention: President

Phone: 441-295-2220

Fax: 441-292-4910”;

 

  (e) adding the address for notices, requests, claims, demands and other
communications to New Genworth in Section 8.06 of the Master Agreement as
follows:

“if to New Genworth:

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230



--------------------------------------------------------------------------------

 

4.

Attention: General Counsel

Phone: 804-662-2574

Fax: 804-662-2414”; and

 

  (f) deleting Section 8.10 of the Master Agreement and replacing such section
with the following:

“Entire Agreement. Except as otherwise expressly provided in this Agreement,
this Agreement (including the Exhibits and Schedules hereto), and any amendments
thereto, constitutes the entire agreement of the parties hereto with respect to
the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement”.

3.2 The Existing Master Agreement Parties agree and acknowledge that, for the
purposes of Section 8.11(b) of the Master Agreement, each Affiliate directly or
indirectly transferred to New Genworth pursuant to the Reorganization shall
remain an “Affiliate” of Old Genworth and shall continue to be bound by the
restrictions set forth in Sections 2.01(a) and 2.02(b) of the Master Agreement
from and after the time of completion of the Reorganization for so long as such
entity is an “Affiliate” of Old Genworth under the Master Agreement.

 

4. General

4.1 The Master Agreement as amended or supplemented by this Agreement shall
continue in full force and effect.

4.2 The Master Agreement shall be read in conjunction with this Agreement, and
the Master Agreement and this Agreement shall henceforth have effect so far as
practicable as if all of the provisions of the Master Agreement and of this
Agreement were contained in one instrument.

4.3 New Genworth hereby unconditionally and irrevocably guarantees, covenants
and agrees to be jointly and severally liable with Old Genworth, and each of
Genworth Canada and GFMICC shall have full recourse against Old Genworth and New
Genworth both jointly and severally, for the due and punctual performance of all
of Old Genworth’s obligations arising under or relating to the Master Agreement,
and New Genworth shall cause Old Genworth to comply with all of Old Genworth’s
respective obligations under or relating to the Master Agreement. The
obligations of New Genworth pursuant to this Section 4.3 shall only apply if, at
the relevant time, Old Genworth is a Subsidiary of New Genworth.

4.4 This Agreement shall be governed by and construed and interpreted in
accordance with the Laws of the Province of Ontario irrespective of the choice
of Laws principles.

4.5 The parties hereto acknowledge and agree that this Agreement may be executed
by the parties hereto in counterparts, and transmitted by facsimile, each of
which when so executed shall be deemed to be an original and each counterpart,
together with all counterparts, shall constitute one and the same document.

[Remainder of page intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF each of the parties hereto has caused this Agreement to be
executed on the date first written above by their respective duly authorized
officers.

 

GENWORTH MI CANADA INC. Per:  

/s/ Brian Hurley

Name:   Brian Hurley Title:   Chairman & CEO BROOKFIELD LIFE ASSURANCE COMPANY
LIMITED Per:  

/s/ Ward E. Bobitz

Name:   Ward E. Bobitz Title:   President GENWORTH FINANCIAL, INC. Per:  

/s/ Ward E. Bobitz

Name:   Ward E. Bobitz Title:   Vice President GENWORTH FINANCIAL MORTGAGE
INSURANCE COMPANY CANADA Per:  

/s/ Brian Hurley

Name:   Brian Hurley Title:   Chairman & CEO



--------------------------------------------------------------------------------

SCHEDULE A

COUNTERPART TO AMENDMENT NO. 1 TO MASTER AGREEMENT DATED APRIL 1, 2013

(the “Amendment No. 1”)

The undersigned, Sub XLVI, Inc., hereby agrees to be bound by the terms of the
Amendment No. 1 as a party to the Amendment No. 1 and shall be entitled to the
benefits and be subject to the obligations of the Amendment No. 1 as though the
undersigned had executed the Amendment No. 1 together with the other parties to
the Amendment No. 1.

DATED April 1, 2013.

 

SUB XLVI, INC. Per:  

/s/ Ward E. Bobitz

Name:   Ward E. Bobitz Title:   Vice President